DETAILED ACTION
	In Reply filed on 01/14/2022 Claims 20- 27 are pending. Claims 20- 27 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Claim 20 contains the limitation “the heat source preheating said molds to a temperature exceeding 212 degrees Fahrenheit before said molds are closed and continuing to heat said mold cavities and mold cores after said molds are closed” (emphasis added) in lines 13- 16. This limitation is directed to an intended use of the claimed “heat source” of the apparatus. Accordingly, the limitation is given patentable weight to the extent which effects the structure of the claimed apparatus.

	Claim 20 contains the limitation “wherein said heat source continuing to heat said mold cavities and said mold cores after said mold cores are closed” (emphasis added) in lines 27- 28. This limitation is directed to an intended use of the claimed “heat source” of the apparatus. Accordingly, the limitation is given patentable weight to the extent which effects the structure of the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20- 21, 24- 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP 4776782 (“Murayama”) in view of USP 4059380 (“Judzis”) and USP 4913871 (“Kawaguchi”).
Regarding claim 20, Murayama teaches a molding apparatus (Abstract) comprising:
A plurality of deep-draw compression molds (34,38) (Fig. 2), each of the molds (34,38) including a mold cavity (38) and an associated mold core (34) (Col. 3 lines 33- 40 and Fig. 2), wherein at least a portion of the associated mold core (34) fits into the mold cavity (38) when the mold is closed (Figs. 4B, 4C);
26) operatively supporting the mold cavities (38) and the mold cores (34) relative to each other, the molds (34,38) opening and closing as they travel around a closed path defined by the support structure (Col. 8 lines 17- 30 and Fig. 2);
A mold material discharge mechanism (170) to sequentially deposit a slug including a predetermined amount of mold material (238) into the mold cavity (38) of each of the molds as the molds pass a first determined position along the closed path (zone A, Col. 8 lines 48- 58 and Col. 11 lines 52- 62);
A heat source (184) physically coupled to the mold cavity (38), the heat source preheating the molds before said molds are closed to a temperature exceeding 212 degrees Fahrenheit before said molds are closed (Col. 9 lines 11- 21, Col. 11 line 63- Col. 12, and Fig. 4A teach the mold cavity 38 being heated by the heat source 184 before closing the mold. Based on Col. 14 lines 41- 42 and Col. 8 lines 33- 34 is inherent that the heat source of Murayama is capable of heating the molds to a temperature exceeding 212°F because the temperatures required by the heating source of Murayama are temperatures which maintain a molten state of polyethylene or polypropylene which exceed 212°F) and continuing to heat the molds after said molds are closed (Fig. 2 displays the heating zone D where heat is applied to the mold cavity overlapping with the compression molding zone B. Thus, heating is capable of being applied after said molds are closed) as the molds travel between the first predetermined position (zone A) and a second predetermined position (zone D) along the closed path (Col. 14 lines 37- 43 teach during the movement from the downstream end of the article discharge zone C to the upstream end of the press molding zone B, in the heating zone D the female mold 38 is heated by the heating means 184);
A mold closing mechanism disposed to close the heated molds, compressing the mold material (238) between the mold cavities (38) and the mold cores (34) to form a component (244) as the molds (34,38) travel between the second predetermined position (zone D) and a zone B) along the closed path (Col. 11 line 63- Col. 12 line 4 and Col. 12 lines 13- 22);
A coolant source (204) coupled to cool the mold cavities (38, Col. 10 lines 48- 63) and the mold cores (34, Col. 10 line 64- Col. 11 line 4) while the molds are closed (Col. 13 lines 49- 62 and Fig. 4C), wherein the coolant source cools the molds as the molds travel between the third predetermined position (zone B) and a fourth predetermined position along the closed path (Col. 13 lines 49- 62);
A mold opening mechanism disposed to open the cooled molds as the molds travel between the fourth predetermined position and a fifth predetermined position along the closed path (Col. 13 line 63- Col. 14 line 5); and
An ejector (182) disposed to eject the components from the molds as the molds pass a sixth predetermined position along the closed path (Col. 14 lines 14- 16).
Murayama does not explicitly teach the deep-draw compression molds have a depth to diameter ratio that is greater than one; a heat source physically coupled to the mold core, the heat source preheating said mold core and continuing to heat said mold cavities and mold cores after said molds are closed; forming a deep-draw component having the depth to diameter ratio that is greater than one; and said heat source continuing to heat said mold cavities and mold core after said molds are closed.
Judzis teaches a method of manufacturing a molded product by compression molding a thermoplastic material (Fig. 3) between a mold core (1) and cavity (3) with a depth to diameter ratio up to 20/1 producing an article with the same aspect ratio (Col. 1 lines 28- 30).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the depth to diameter ratio of Murayama to have the high depth to diameter ratio of Judzis because this is the use of a known technique to improve similar devices in the same way. Judzis teaches it is a known technique to have a high aspect ratio mold to produce a high aspect ratio article which is useful as a preform, parison, or liner for the production of bottles Judzis - Col. 1 lines 5- 14 and Col. 2 lines 41- 45). It would have been obvious to one with ordinary skill in the art to use the technique of Judzis to improve the mold of Murayama in the same way.
Kawaguchi teaches a heat source physically coupled to the mold cavity (58, 68) and the mold core (28, 38) (Col. 8 lines 3- 18 teach a heating medium passing through a circulating passage in members 28, 38, 58, and 68. Thus, the heat source, i.e. the heating medium, is physically coupled to the members 28, 38, 58, and 68), the heat source capable of preheating said mold cavity and mold core (Col. 8 lines 3- 18 teach heating the male and female mold members in the state shown in Fig. 2 which is prior to the starting of compression molding and prior to closing the mold) and continuing to heat said mold cavities (58, 68) and mold cores (28, 38) after said molds are closed (Col. 8 lines 3- 18 and Col. 10 lines 31- 43 teach a circulating passage formed in members 28, 38, 58, and 68 which is capable of receiving a heating medium to heat the members 28, 38, 58, and 68 after the molds are closed), and said heat source is capable of continuing to heat said mold cavity (58, 68) and mold core (28, 38) after said molds are closed (Col. 8 lines 3- 18 and Col. 10 lines 31- 43 teach a circulating passage formed in members 28, 38, 58, and 68 which is capable of receiving a heating medium to heat the members 28, 38, 58, and 68 after the molds are closed). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify Murayama to incorporate Kawaguchi motivated by aiding in maintaining the synthetic resin in a molten state such that shaping can occur more easily (based on Col. 8 lines 3- 18 of Kawaguchi).

Regarding claim 21, Murayama does not explicitly teach the depth to diameter ratio of the deep-draw compression molds is greater than ten.
Fig. 3) in between a mold core (1) and cavity (3) with a depth to diameter ratio up to 20/1 (Col. 1 lines 28- 30).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the depth to diameter ratio of Murayama to have the high depth to diameter ratio of Judzis motivated by reasons set forth in claim 20.

Regarding claim 24, Murayama teaches an apparatus capable of molding syringe barrels (Col. 1 lines 37- 41). 
The Examiner notes that the limitation claimed in claim 24 is directed to a material worked upon by the apparatus and is therefore given patentable weight to the extent which effects the structure of the claimed apparatus. Therefore, as long as the apparatus of Murayama is capable of forming a syringe barrel, the teachings of Murayama read on the limitation in claim 24.

Regarding claim 25, Murayama does not explicitly teach a compression mold which is symmetrical about an axis passing through the mold.
Since Judzis teaches a compression mold which has a cylindrical shape, Judzis teaches a compression mold which is symmetrical about an axis passing through the mold (Fig. 2- 4 and 6).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the teachings of Murayama in order to incorporate the article taught by Judzis because these deep drawn articles are useful as containers or for further processing into plastic bottles (Judzis - Col. 2 lines 41- 45).

Regarding claims 26, Murayama teaches said mold cores (34) retract after said molds are opened (Figs. 4D- 4E).

Regarding claims 27, Murayama teaches the deep draw-compression molds have an elliptical cross section (Fig. 2, Col. 2 lines 8- 10, and Col. 4 lines 13- 15).

Claims 22- 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USP 4776782 (“Murayama”), USP 4059380 (“Judzis”), and USP 4913871 (“Kawaguchi”), as applied to claim 20, further in view of USP 5023301 (“Burlett”).
Regarding claims 22- 23, Murayama does not explicitly teach a heater with a heat source which conducts super-heated water or steam.
Burlett teaches internally supplying cycles of steam or superheated water as a heat source (Col. 4 line 64- Col. 5 line 5).
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the heater of Murayama with the heat sources taught by Burlett because this is a substitution of equivalent elements which yields predictable results. Both references teach the heaters functioning to heat the material during the molding process (Murayama – Col. 9 lines 10- 46; Burlett- Col. 4 line 51- Col. 5 line 12). The predictable result yielded is a heater containing steam or super-heated water for heating the molding material during the molding process (Burlett - Col. 4 lines 64- 65).

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees with Applicant’s arguments. 
Kawaguchi teaches a heat source physically coupled to the mold cavity (58, 68) and the mold core (28, 38). Kawaguchi, Col. 8 lines 3- 18 teaches a heating medium passing through a circulating passage in members 28, 38, 58, and 68. Thus, the heat source, i.e. the heating medium, is physically coupled to the members 28, 38, 58, and 68. 
The limitation of “heating said mold cavities and mold cores before said molds are closed and continuing to heat said mold cavities and mold cores after said molds are closed” is interpreted as an intended use of the claimed “heat source” of the apparatus. Accordingly, the limitation is given patentable weight to the extent which effects the structure of the claimed apparatus. See Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and MPEP 2114. Applicant does not dispute this claim interpretation. Under this claim interpretation, a prior art heat source which is capable of “heating said mold cavities and mold cores before said molds are closed and continuing to heat said mold cavities and mold cores after said molds are closed” satisfies the claim limitation. Kawaguchi’s heat source is capable of the claimed intended use. Col. 8 lines 3- 18 and Col. 10 lines 31- 43 of Kawaguchi teach a circulating passage formed in members 28, 38, 58, and 68 which receives a heating medium to heat the members 28, 38, 58, and 68. Thus, the circulating passage is capable of receiving a heating medium to heat the members 28, 38, 58, and 68 before and after the molds are closed. Applicant mischaracterizes Col. 8 lines 3- 18 of Kawaguchi as “heating only prior to closing of the mold, i.e., ‘only before the first starting of the compression-molding process’.” Critically, Applicant ignores the beginning of the quoted sentence, where the prior art reference states may be carried out only before the first starting of the compression-molding process. . .” (emphasis added). In other words, a potential process of the inventive apparatus is one where heating is carried out before starting the compression-molding process. There is no indication that this teaching excludes the heater being capable of heating after compression molding. Therefore, Applicant’s arguments are not found persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744